Exhibit 10.2

Amendment to Employment Agreement


WHEREAS, Harland Clarke Holdings Corp., a Delaware corporation (the
''Company''), and Daniel Singleton (the ''Executive'') entered into an Amended
and Restated Employment Agreement (the "Employment Agreement") dated as of
January 1, 2011;


WHEREAS, the Company and the Executive wish to modify certain terms of
employment set forth in the Employment Agreement;


NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Company and the Executive hereby agree to amend the
Employment Agreement, effective as of March 1, 2013, as set forth below:


1.
Section 1.1 entitled "Employment Duties" shall be revised by deleting it in its
entirety and replacing it with the following:



1.1    Employment Duties. The Company hereby employs the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company as Chief Operating Officer, as well as President and Chief Executive
Officer of the "Harland Clarke Business", or in such other executive position as
may be mutually agreed upon by the Company and the Executive, and to perform
such other duties consistent with such position as may be assigned to the
Executive by the Chief Executive Officer ("CEO") of the Company or his designee
or the Board of Directors of the Company (the "Board"). During the Term, the
Executive shall report solely to the CEO (or his designee).


2.
Section 3.1 entitled "Salary" shall be amended to reflect a revised annual rate
of not less than $750,000 (effective March 1, 2013) less such deductions or
amounts to be withheld as required by applicable law and regulations (the "Base
Salary").



3.
Section 4.6 entitled Release shall be revised by deleting it in its entirety and
replacing it with the following:



Release. Notwithstanding any other provision of this Agreement to the contrary,
the Executive acknowledges and agrees that any and all payments, other than
payment of any accrued and unpaid Base Salary to which the Executive is entitled
under this Section 4 are conditioned upon and subject to the Executive's
execution of a general waiver and release (for the avoidance of doubt, the
restrictive covenants contained in Section 5 of this Agreement shall survive the
termination of this Agreement), in such form as may be prepared by the Company,
of all claims, in the form substantially similar to that attached hereto as
Exhibit A, except for such matters covered by provisions of this Agreement which
expressly survive the termination of this Agreement. Notwithstanding anything to
the contrary, the severance payments and benefits are conditioned on the
Executive's execution, delivery and nonrevocation of the general waiver and
release of claims within fifty-five days following the Executive's termination
of employment (the "Release Condition"). Payments and benefits of amounts which
do not constitute nonqualified deferred compensation and are not subject to
Section 409A (as defined below) shall commence five (5) days after the Release
Condition is satisfied provided, however, if the fifty-five day period for
return of the release begins in one calendar year and ends in a second calendar
year, then such payments shall not commence until the second calendar year (even
if the Release Condition is satisfied in the first calendar year).  Payments and
benefits which are subject to Section 409A shall commence on the 60th day after
termination of employment (subject to further delay, if required pursuant to
Section 4.7.2 below) provided that the Release Condition is satisfied.


4.
All other terms and conditions of the Employment Agreement shall otherwise
remain in place, except as expressly amended herein.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement effective as of March 1, 2013.
HARLAND CLARKE HOLDINGS CORP.




By:    /s/ Charles Dawson
_________________________________________________
Name:    Charles Dawson
Title:    President and Chief Executive Officer




/s/ Daniel Singleton
_________________________________________________
Daniel Singleton
    




